DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,520,893 in view of Miya et al. (US 2004/0093730).  Instant claim 1 recites an external part of a time piece with a substrate and a base layer of Ti or stainless steel with an outermost layer and interior layer both primarily formed of TiC where the elastic modulus of the interior layer is greater than the outermost layer.  Claim 1 of the ‘893 patent recites an external part of a time piece with a substrate of Ti or stainless steel with a coating of an outermost layer and interior layer both primarily formed of TiC where the elastic modulus of the interior layer is greater than the outermost layer.  The difference between the instant claims and .
In a related field of endeavor, Miya teaches a personal ornament including a base article, an underlayer, and an abrasion-resistant coloring layer (abstract) used in watches, jewelry, etc. (Paragraph 2).  The abrasion-resistant layer may be TiC, etc. (Paragraph 39), the base article (i.e. base layer) may be stainless steel, titanium, as well as ceramic, etc. (Paragraphs 80-81).  The underlayer (i.e. surface layer) may be Ti, etc. (Paragraph 89).
As the instant application, the ‘893 patent, Miya are directed to parts of a watch/timepiece, they are considered analogous.  As such, instant claim 1 is obvious in view of claim 1 of the ‘893 patent in view of the teachings of Miya as a substrate with a base and a surface layer of Ti is considered an obvious combination of conventionally known materials known to be further coated with abrasion resistant layers and one would have had a reasonable expectation of success.
Instant claims 2-4 recite metal, non-metal, and ceramic materials obvious in view of claim 1 of the ‘893 patent and Paragraphs 80-81 of Miya.  Instant claims 5-6 are obvious in view of claim 1 of the ‘893 patent as they recite thicknesses of the surface layer overlapping the underlayer thicknesses disclosed by Miya (Paragraphs 89-93) and the courts have held that this overlap establishes a prima facie case of obviousness.  See MPEP 2144.05.  Instant claim 7 recites an outermost layer C content overlapping claim 2 of the ‘893 patent.  Instant claim 8 recites a C content of the interior layer overlapping claim 3 of the ‘893 patent.  Instant claim 9 recites a C content ratio of the outermost and interior layer overlapping claim 4 of the ‘893 patent.  Instant claim 10 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-13
Claims 12-13 recite the limitation "the another interior layer" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested applicant amend the dependency of the claims or amend the objected to phrase at the first instant to “an another interior layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784